DETAILED ACTION
The instant action is in response to application 6 July 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 & 21 have been considered but are moot because the new ground of rejection.  Note that a machine translation of the new foreign reference to the document.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 7, 8, 9, 12, 15, 16, 17, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP 2007-027315) in view of Shizuma (JP 2002-231498).
As to claim 1,  Hayashi discloses a method of manufacturing an electrostatic chuck, the method comprising: forming a first electrode layer (Fig. 2B, item 43, see also pg. 5 5, ¶2) on a first resin layer (Fig. 2, item 42, described as “synthetic resin” on pg. 5, ¶2) on a base (Fig. 2, item 41) wherein a voltage (Description, ¶3 “By applying a voltage to the electrode layer, a nd ¶ from bottom) to form a film on the first electrode layer (Fig. 2, 44 forms a film on top of the electrode 43), wherein a diameter of the first resin layer is greater than a diameter of an upper surface of the base (Fig. 2B, note that item 71 cases 42 and 42a to have a larger diameter than item 41 since 41 does not include some width from the side wall 71).
Hayashi does not disclose wherein the thermally spraying the ceramic or the ceramics-containing material includes: transporting powder of a thermal spray material, introduced into a nozzle from a feeder, by a plasma generation gas, and spraying the powder from an opening in a tip end portion of the nozzle; dissociating the sprayed plasma generation gas by electric power of 500 W to 10 kW to generate plasma having a common axis with the nozzle; and forming the powder of the thermal spray material into a liquid phase by the generated plasma.
Shizuma discloses wherein the thermally spraying the ceramic or the ceramics-containing material includes: transporting powder (¶68 “chromium oxide”) of a thermal spray material (¶17 “Next, when the conventional plasma generator is used, for example, as a plasma spraying apparatus mainly for ceramic coating, the plasma power required to sufficiently melt the ceramic powder material and form a practical sprayed coating is obtained.”), introduced into a nozzle (Fig. 1, 4A) from a feeder (Fig. 1, 19), by a plasma generation gas (Fig. 3, item 6), and spraying the powder from an opening in a tip end portion of the nozzle; dissociating the sprayed plasma generation gas by electric power of 500 W to 10 kW (¶68, 5kW) to generate plasma having a common axis with the nozzle (See Fig. 2); and forming the powder of the thermal spray material into a liquid phase by the generated plasma (The plasma melts the powder) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hayashi and Shizuma to arrive at the 
As to the limitation “to form a film on the first electrode layer” this is taught by the combination. By applying the thermal spray of Hayashi with the apparatus of Shizuma, the claimed limitation is met.
As to claim 2, Hayashi discloses wherein the thermal spray material is the ceramics or a composite material in which a metal is added to the ceramics (See above).
As to claim 5, Hayashi does not disclose wherein the powder of the thermal spray material has a particle diameter ranging from 1 micrometer to 20 micrometers.
Shizuma discloses wherein the powder of the thermal spray material has a particle diameter ranging from 1 micrometer to 20 micrometers (Chromium oxide has a size of 10 microns).
As to claim 6, Hayashi discloses forming a second resin layer after the forming the first electrode layer on the first resin layer and before the thermally spraying the ceramics or the ceramics-containing material on the first electrode layer (See Fig. 6, 64 and 65).
As to claim 7, Hayashi discloses wherein the first resin layer is any one of polyimide, silicone, epoxy, and acryl (¶3 polyimide).
As to claim 8, Hayashi  discloses wherein a combination of the first resin layer and the second resin layer is a combination of any of the same or different types of polyimide, silicone, epoxy, and acryl (¶73 polyimide specifies polyimide as the insulating layer and SiC as the ceramic layer on pg 7).
As to claim 9, Hayashi wherein the ceramics or the ceramics- containing material is thermally sprayed so as to further cover an upper surface of the first resin layer (See above and Fig. 2. Thermally spray is mentioned throughout Hayashi). 

As to claim 15, Hayashi discloses An electrostatic chuck comprising: a first resin layer formed on a base; a first electrode layer laminated on the first resin layer wherein a voltage is applied to the first electrode layer to attract a substrate; and ceramics or a ceramics-containing material laminated on the first electrode layer, wand wherein a diameter of the first resin layer is greater than a diameter of an upper surface of the base (See rejection of claim 1 above).
Hayashi does not teach herein the ceramics or the ceramics-containing material is a layer having a thickness of less than 1 mm and thermally sprayed using powder of a thermal spray material having a particle size ranging from 1 m to 20 m,
Shizuma teaches herein the ceramics or the ceramics-containing material is a layer having a thickness of less than 1 mm and thermally sprayed using powder of a thermal spray material having a particle size ranging from 1 m to 20 m (see rejection of claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hayashi and Shizuma to arrive at the claimed invention.  The combination would use the thermal spray apparatus in the device above. The motivation for this would be to have a sustained 1000 hour operation (¶68).
As to claim 16, Hayashi discloses A method of manufacturing an electrostatic chuck, the method comprising: forming a first electrode layer on a first resin layer formed on a base wherein a voltage is applied to the first electrode layer to attract a substrate; forming a second resin layer on the first electrode layer; and thermally spraying ceramics or a ceramics-containing material on the second resin layer to form a film on the second resin layer, a diameter of the first resin layer is greater than a diameter of an upper surface of the base (see rejection of claim 1 above).

Shizuma discloses wherein the thermally spraying the ceramic or the ceramics-containing material includes: transporting powder (¶68 “chromium oxide”) of a thermal spray material (¶17), introduced into a nozzle (Fig. 1, 4A) from a feeder (Fig. 1, 19), by a plasma generation gas (Fig. 3, item 6), and spraying the powder from an opening in a tip end portion of the nozzle; dissociating the sprayed plasma generation gas by electric power of 500 W to 10 kW (¶68, 5kW) to generate plasma having a common axis with the nozzle (See Fig. 2); and forming the powder of the thermal spray material into a liquid phase by the generated plasma (The plasma melts the powder) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim and Shizuma to arrive at the claimed invention.  The combination would use the thermal spray apparatus in the device above. The motivation for this would be to have a sustained 1000 hour operation (¶68).
As to claim 17, Hayashi discloses wherein the first resin layer is any one of polyimide, silicone, epoxy, and acryl (¶3).
As to claim 18, Hayashi discloses wherein a combination of the first resin layer and the second resin layer is a combination of any of the same or different types of polyimide, silicone, epoxy, and acryl (SiC/polymide).
As to claim 19, Hayashi discloses wherein the ceramics or the ceramics- containing material is thermally sprayed so as to further cover an upper surface of the second resin layer (See above and Fig. 2. Thermally spray is mentioned throughout Hayashi).
.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP 2007027315) in view of Shizuma (JP 2002-231498) and Parkhe (US 9,685,356).
A s to claim 3, Hayashi discloses a thermal spray.
Hayashi does not disclose wherein the thermal spray material is any one of A1203, a composite material obtained by adding a metal additive to A1203, Y203, and a composite material obtained by adding a metal additive to Y203.
Parkhe discloses material is any one of A1203, a composite material obtained by adding a metal additive to A1203, Y203, and a composite material obtained by adding a metal additive to Y203 (Col. 3, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Parkhe and Hayashi to arrive at the claimed invention.  The combination would use the material of Parke in the device above. The motivation for this would be to control the resistivity of the ceramic.
As to claim 4, Hayashi does not disclose wherein the metal additive is titanium, aluminum, or silicon carbide (SiC).
Parke discloses wherein the metal additive is silicon carbide (SiC) (Col. 3, lines 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Parkhe and Hayashi to arrive at the claimed invention.  The combination would use the material of Parke in the device above. The motivation for this would be to control the resistivity of the ceramic.
Claims 10, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP 2007027315) in view of Shizuma (JP 2002-231498) and Seo (US 2018/0006156).
As to claim 10, further Hayashi teaches comprising: the first resin layer, wherein the ceramics or the ceramics-containing material is laminated onto the first electrode layer and wherein the ceramics or the ceramics-containing material is thermally sprayed.
	Hayashi does not disclose further comprising: forming a second electrode layer for a focus ring on the first resin layer, wherein the ceramics or the ceramics-containing material is thermally sprayed onto the first electrode layer and the second electrode layer.
	Seo discloses forming a second electrode layer for a focus ring (Fig. 2, 224A, 224B, 224C) on the first resin layer (112), wherein the ceramics (“alumina”) or the ceramics-containing material applied to the second electrode layer (120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo and Hayashi to arrive at the claimed invention.  The combination would use the focus ring in the device above. The motivation for this would be ensure more of the plasma hit the workpiece.
	As to claim 11, Hayashi discloses wherein the first resin layer is formed on an upper surface of the base and is not formed on a side surface of the base (Fig. 2).
As to claim 13, Hayashi teaches comprising: the first resin layer, wherein the ceramics or the ceramics-containing material is laminated  onto the first electrode layer wherein the ceramics or the ceramics-containing material is thermally sprayed.
	Hayashi does not disclose further comprising: forming a second electrode layer for a focus ring on the first resin layer.
	Seo discloses forming a second electrode layer for a focus ring (Fig. 2, 224A, 224B, 224C) on the first resin layer (112), wherein the ceramics (“alumina”) or the ceramics-containing material applied to the second electrode layer (120).

	As to claim 14, Hayashi discloses wherein the first resin layer and the second resin layer are formed on an upper surface of the base (Fig. 2) and are not formed on a side surface of the base.
	Hayashi does not disclose the second resin layer not formed on a side surface of the base.
	Seo teaches the second resin layer not formed on a side surface of the base (Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo and Hayashi to arrive at the claimed invention.  The combination would use the focus ring in the device above. The motivation for this would be ensure more of the plasma hit the workpiece.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/PETER M NOVAK/Examiner, Art Unit 2839